Citation Nr: 1547899	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  14-11 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an effective date earlier than December 2, 2012, for payment of additional compensation for dependent spouse, M.

2.  Validity of an overpayment of Department of Veterans Affairs (VA) compensation benefits in the calculated amount $4,272.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to February 1992, from May 1993 to July 1996, and from June 1999 to January 2004.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from December 2012 and February 2013 determinations of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

In the December 2012 determination, the RO advised the Veteran that the retroactive removal of his former spouse, J., as a dependent spouse for purposes of increased compensation effective June 1, 2008, had resulted in an overpayment of compensation in the calculated amount of $4,272.  In the February 2013 determination, the RO assigned an effective date of December 2, 2012, for the award of increased compensation for the Veteran's new spouse, M.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In connection with this appeal, the Veteran requested and was scheduled for a videoconference hearing before a Veterans Law Judge to be held at the RO in June 2014.  Although the RO sent a letter to the Veteran in April 2014 notifying him of the time and place of the Board hearing, he failed to appear for that proceeding and neither furnished an explanation for his failure to appear, nor requested a postponement or another hearing.  

Ordinarily under these circumstances, the case is be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702(d) (2015).  In this case, however, the record shows that the April 2014 hearing notification letter was sent to the Veteran at an old address, not the most recent address he had provided on his April 2014 VA Form 9.  Moreover, it appears that the address currently being used by the RO is different from both the address used to notify the Veteran of the hearing and that he submitted in in his VA Form 9.

A hearing on appeal will be granted if an Veteran, or his or her representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2015).  A Board decision may be vacated when there is a prejudicial failure to afford an Veteran a personal hearing.  38 C.F.R. § 20.904(a)(3) (2015).  A Veteran is entitled to notification of the time and place of the hearing.  38 C.F.R. § 20.702(b) (2015).  

In order to ensure full compliance with due process requirements, therefore, another Board videoconference hearing must be scheduled, with appropriate notice to the Veteran prior thereto.  As Board videoconference hearings are scheduled by the AOJ, a remand is necessary.  See 38 C.F.R. §§ 20.700, 20.704(a) (2015). 

Accordingly, the case is REMANDED for the following action: 

The Veteran should be scheduled, in accordance with appropriate procedures, for a videoconference hearing before a Veterans Law Judge.  38 U.S.C.A. § 7107 (West 2014).  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2015).   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




